Citation Nr: 1046647	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of radiation 
exposure to include lipoma of the upper back, benign cysts of the 
right leg, and benign tumor of the spinal cord.  

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for rheumatoid 
arthritis, to include as a result of radiation exposure.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In connection with the Veteran's claim to reopen the previously 
denied claim of service connection for residuals of radiation 
exposure to include lipoma of the upper back, benign cysts of the 
right leg, and benign tumor of the spinal cord, and the 
previously denied claim of service connection for rheumatoid 
arthritis, to include as a result of radiation exposure, the RO 
sent a VCAA letter to the Veteran in April 2006.  

In the April 2006 letter, the RO notified the Veteran that his 
claims for service connection for lipoma of the upper back, 
benign cyst right leg, benign tumor spinal cord, and rheumatoid 
arthritis had previously been denied.  It indicated that the 
Veteran was notified of this decision on December 20, 1996, and 
December 22, 1999.  The RO noted that the appeal period for that 
decision had expired and the decision was now final.  In order to 
reopen the claim, new and material evidence was needed.  The RO 
then stated that the Veteran's claim was previously denied 
because not service connected.  Therefore the evidence that was 
submitted had to relate to this fact.  

The Board notes that the April 2006 VCAA letter did not 
adequately inform the Veteran of the information and evidence 
necessary to substantiate a petition to reopen a previously 
denied claim, in light of the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which was issued in March 2006.  In Kent, 
the Court required the Secretary to look at the bases for the 
denial in the prior decision and to provide the appellant with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence on 
an element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  "New" evidence would be 
considered new only if it had not been submitted previously to VA 
and was neither "cumulative nor redundant" of evidence already in 
the record.

The Veteran needs to be apprised of the specific reasons his 
claims were previously denied in December 1996 for service 
connection for lipoma of the upper back, benign cyst right leg, 
and benign tumor of the spinal cord, and in December 1999 for 
rheumatoid arthritis.  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006) (wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  The Board also 
notes that service connection for rheumatoid arthritis was denied 
in a rating decision in October 2004.

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Prior to any further adjudication of 
the Veteran's remaining claims for service 
connection for lipoma of the upper back, 
benign cyst right leg, and benign tumor of 
the spinal cord, denied in December 1996; 
and for rheumatoid arthritis denied in 
December 1999 and October 2004, send him 
another VCAA letter discussing the specific 
reasons these claims were previously 
denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

2. Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The remaining claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

